        Case 1:18-cr-00123-SPW Document 36 Filed 05/30/19 Page 1 of 5



COLIN M. RUBICH
Assistant U.S. Attorney
U.S. Attorney’s Office
James F. Battin U.S. Courthouse
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
Email: Colin.Rubich@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   CR 18-123-BLG-SPW

                         Plaintiff,
                                             UNITED STATES’ RESPONSE TO
           vs.                               DEFENDANT’S SENTENCING
                                             MEMORANDUM
 TIANNA MARIE PANTALION,

                         Defendant.


      The United States of America, represented by Assistant United States

Attorney Colin M. Rubich, files its response to the defendant’s sentencing

memorandum.




                                         1
        Case 1:18-cr-00123-SPW Document 36 Filed 05/30/19 Page 2 of 5



                             RECOMMENDATION

      Tianna Pantalion is a distributor of methamphetamine who has been

involved with substance abuse for an extended period of time. She was a member

of a drug trafficking conspiracy that is responsible for bringing hundreds of pounds

of methamphetamine into the Billings community. Her crime was serious and she

is deserving of a significant sentence. Given her history and characteristics, there

is nothing about this case that warrants a deviation from the guidelines. As such,

the United States believes a sentence 63 months, at the low end of the guideline, is

a sufficient but not greater than necessary sentence to accomplish the purpose of

sentencing as defined in 18 U.S.C. § 3553(a).

      When she was arrested, the defendant was in possession of 45 grams of pure

methamphetamine. This is not an insignificant amount. Though she was not the

leader of the trafficking conspiracy, she was a vital component in making it

operate. A conspiracy of this size does not exist without people like the

defendant. She and several other individuals were the avenue by which vast

amounts of meth ultimately arrived in the hands of individual users. Though she

was also an addict, this does not indemnify her from responsibility here.

         Moreover, her history and characteristics are such that 63 months is

appropriate. Clearly, the defendant has been heavily involved with meth use for

                                         2
         Case 1:18-cr-00123-SPW Document 36 Filed 05/30/19 Page 3 of 5



some time. She needs a series of measures that will break the clear cycle of

addiction that she is experiencing. Certainly, one of those measures is treatment.

As such, the United States strongly recommends the RDAP program.

Nevertheless, treatment alone is insufficient. A defendant like this needs to be

presented with a stark choice: your addiction or your freedom. To truly impart

that message, the defendant needs a sufficiently lengthy sentence to show how dire

this choice is.

       A sentence of 63 months is therefore perfect. It is a serious sentence of

significant length but still short enough to motivate the defendant to change before

she is subjected to a sentence of decades or more. The sentence also guarantees

that the defendant will have time to complete the RDAP program. This will give

her the vital treatment that she needs and also gives her the chance to further

reduce her sentence if she successfully completes the program.

       A sentence of 36 months is insufficient and sends the wrong message. This

defendant has committed a serious crime with serious consequences. A sentence

of 36 months does not communicate that fact, and risks leaving the defendant with

the false impression that activities like these wont ultimately lead to very long

prison terms if she continues on her current course. Furthermore, a sentence of 36

months is so short that it is uncertain she if she would even be able to participate in

                                           3
        Case 1:18-cr-00123-SPW Document 36 Filed 05/30/19 Page 4 of 5



RDAP. The defendant may desire such a short sentence, but it would not be in

her best interest.

       In the end, there is simply no special circumstance that would justify a

significant departure from the guidelines for this defendant. A sentence of 63

months is a just punishment, and, with the aid of the RDAP program, a sentence

that will hopefully rehabilitate this defendant before she ends up incarcerated for

decades. Given these considerations, the United States requests the court to

sentence the defendant to 63 months of incarceration, followed by 4 years of

supervised release.

       DATED this 30th day of May, 2019.

                                       KURT G. ALME
                                       United States Attorney


                                        /s/ Colin M. Rubich
                                       COLIN M. RUBICH
                                       Assistant U. S. Attorney




                                          4
         Case 1:18-cr-00123-SPW Document 36 Filed 05/30/19 Page 5 of 5



                            CERTIFICATE OF SERVICE
                                   L.R. 5.2(b)

                                       ***

        I hereby certify that on May 30, 2019 a copy of the foregoing document was

served on the following persons by the following means:

 1, 2         CM/ECF
              Hand Delivery
              Mail
_____         Overnight Delivery Service
_____         Fax
              E-Mail



1.      Clerk, U.S. District Court

2.      Brian Fay
        Attorney for Defendant
        brian@angelcoilbartlett.com


                                        /s/ Colin M. Rubich
                                       COLIN M. RUBICH
                                       Assistant U. S. Attorney




                                           5
